Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that there is no mention in any of the cited references of the instantly claimed ratio of clonidine or drug to an ion exchange resin.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As discussed in the previous office action, Mehta ‘160 teaches that the amount of drug that can be loaded onto a resin will typically range from about 1% to about 75% by weight of the drug-ion exchange resin particles, and a skilled artisan with limited experimentation can determine the optimum loading for any drug resin complex (par.0057).
In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to optimize the loading amount of clonidine as both Mehta ‘511 and Mehta ‘160 suggest that the amount of drug that can be loaded onto the resin may vary, and a skilled person in the art would have the capability to test and determine the optimum loading of any drug (i.e. clonidine) onto the resin in order to obtain the desirable drug release profile and effectiveness.

(2) Applicant argues that the combination of a modified release, drug-ion exchange resin complex with an immediate release drug, and the other elements of the instant claims is not taught, suggested, or otherwise made obvious in any of the references of the combination of references. 
Applicant argues that Bortz does not mention an ion-exchange resin in any context, and there is not motivation to combine only the immediate release element of Bortz with a drug-ion exchange element from Mehta ‘511.
With regards to Applicant’s argument (2), the traversal argument is not found persuasive. The combined teachings of Mehta ‘511, Mehta ‘160, and Bortz were relied upon to address the instant claims. In particular, Mehta ‘511, for example, discloses an oral dosage formulation comprising a drug-ion exchange resin complex-matrix (formed by a drug bound to an ion-exchange resin admixed with a release retardant water-insoluble polymer) coated with a “highly flexible, non-ionic, water-insoluble, water-permeable diffusion barrier coating,” whereby the resulted dosage provides a controllable “modified release” of the drug for up to about 24 hours. Bortz discloses that a pharmaceutical composition can comprise (a) a first formulation component comprising clonidine exhibiting a first release profile, for example an immediate release profile; and (b) a second formulation component comprising clonidine exhibiting a second release profile that is different from the first release profile. As discussed on, for example, page 11 of the previous office action, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to combine the teachings of the cited prior art references and combine an immediate release component with the Mehta ‘511’s modified release component to provide a once-a-day pharmaceutical having both an immediate and modified release of the clonidine, thereby providing a more persistent release of the drug throughout the period of up to 24 hours that otherwise may have to be taken multiple times a day. Bortz, for example, discloses that it is known in the art for a single formulation to have two components having different release profiles (e.g., an immediate release profile and a modified release profile).

(3) Applicant argues that the instant claims differ greatly from the Mehta ‘511 and Mehta ‘160 claims in at least that these cited references lack an immediate release component. Applicant argues that the addition of an immediate release component to an extended or modified release composition will often introduce a second mean plasma concentration peak before the peak arising from the modified release component. The inventor must then determine if a single peak or multiple peaks are beneficial, and if a single peak is desired, undue experimentation must be performed to produce a composition or method having a single peak.
Applicant argues that Bortz does not suggest a single oral dose of a clonidine composition per day in combination with a single mean plasma concentration peak. Applicant argues that it is never made clear by Bortz whether “a peak” refers to “a peak” of multiple peaks or a singular peak. Applicant argues that by suggesting any possible number of plasma concentration peaks and one or multiple doses, Bortz does not teach or make obvious the specific combination of a single dose with a single mean plasma concentration peak claimed instantly.

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. The rebuttal to the argument regarding the further inclusion of the immediate release component is set forth above in the rebuttal to Applicant’s argument (2) and set forth herein. 
With regards to the number of mean plasma concentration peaks, in light of the instant Specification (e.g., P.G. Pub., para.0061), it appears that the property of having a single mean plasma concentration peak follows from a once-a-day administration of the claimed oral clonidine composition. As discussed in the previous office action, the combined teachings of Mehta ‘511, Mehta ‘160, and Bortz is fairly suggestive of administering once a day an oral clonidine composition that is structurally encompassed by the claimed oral clonidine composition. Thus, absent evidence to the contrary, performing the step of administering once-a-day the oral clonidine composition of the combined teachings of Mehta ‘511, Mehta ‘160, and Bortz will also provide a single mean plasma concentration peak. Applicant does not appear to discuss what procedural difference(s) or structural difference(s) there are between the claimed administration step and oral clonidine composition and the administration step and oral clonidine composition of the combined teachings of the cited prior art references that would lead to the difference in number of mean plasma concentration peaks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616